OFFICE   OF THE ATTORNEY          GENERAL             OF TEXAS

                                        AUSTIN




Hononbla Goorgo 61 Shoppar
Coznptrol&r oi INbib            AtMOunt#
klmln,  Texar

Dear     3lr1




                 10 me   in rcaeipt 0
questt&a opinion ot            this
therein as        rollowa I
              *&tio1oa        93445 l                       . 3.,      refer   t0      .I
         the eanaellatl                                      6 mtl the re-
         PP&a6mlmnt of                                       re tha esua6s-
         neatr have bf


                                                  srs*8or-aollaotor                 i.q-
                                                  thr     rhlch @pp.&W
                                                          tNL6S
                                                after whioh the pro-
                                                the Comisrionuv
                                           e68wnt.6, the T82 A88awof
                                            ourrent tax roll ohargltq

                                oh the aerrssiwnts
                                                 are aade, aad
                              a amount or tame Ohar&eda&aim)
                              nek86 a penalty ohargo qua1 to
                           0 rate of 61x par aant per annum,
                          loulation     iroa     the    data th         tams
         mmuL6 bava b4oome delloquent htad they beon progbr-
         lyls*o r me&
                    to ,
                       t& e
                          6ate the tax08 a r e
                                             r *a so o s8ed,
              lutlolm ?94&3 provider for the 0oUeotion of
         rdditional interest If the taxor am not immedf8telY
         paid. Due to the fast that the roaraosm6nts are
~orrrble       George       H. Sho::perd, Fe60 L



         pler%a on a 8U~phlllWltto the lurroat tu rfbll and
         the taxes, ii not paid lmme4fet%ly, es% not ro-
         psrtrdon the doliaqwnt tu roll until th% 0~4
         o? the time1  rear, you will ~18~88 e&vise thir
         do ertaent v&i&her or not tho prorlelone of Howe
         Id 1 no. ‘16, i&6 Of th6 Bbgul~r 88S810~ Of th0
         Forty-rwenth   Logi8leture, *Ill in Ony UOyOrroot
         the eaoutkt of poaalty to be oolleotod on pro arty
         ree8re~eo4 tma0r the protleion8  or a3tioloe # 846
         and 92549.9



              *300t1011 1. %et l11 ietorO8t *nd pOlU31Li88
         t!et hero roaruod on all ad raloroa end poll tar68
         that wore delinquent on or before July 1, 1940, duo
         the 8tat0, my OountJ, 66muon rohool dfefrlot, road
         biltriO6, levee improvomont dL8trlot Getor in-
         provamnt  dl8trlot end water controi rod hprore-
         mat dilrtrlot irr~getlon dlrtriot and 0th~
         6SsiWd Subdi:i8ioa8 %t the State [end, 8ubjoct
         to the provisions h%relnb%iore en& herelnef%ar aon-
         teinoa, 8ueb lntero8t end p%neltlee oa delinquent
         ad velor%a end poll taxes due Oltles, tome, sod
         rillaeer, end speoial aohool districts, and ln-
         depondsnt 8ehool dirtrictr,) shall be Snd t&o &am%
         are h8reby rehaead, prorided 8alO ad Yelore end
         poll taxes are peld on or before blovomber 1, 19U..
         . . . .(1

               A8    you will note from the reed&   of the lbove, la
ortlsr    for Eouw      Bill X0. 96 to eft%ot,the latorert and ponel-
ty on de~quont   ad Yalore8i tex68, it 18 ae8eeeary        thet the
la!36wore dell.nquont on or bolor0 ru4 1, 1940.

          In your quee6lon you inquire about p?oprrty whloh
18 bolng roee8o8nod for texee during the ourr8ut you,  unuor
the prori8iona of ArtlO& 9349, wkioh ~%a&8 in pert e8 followet
    ,
          Vhen raid list bar bren so made up tho 66m-
     ni88iOlIW8 oeurt my, et say ~eotfug, order l Oen-
         68lhtiOli     Of
                      8UOh prOp%rti%S illmid liet thet SF%
         ahhornto have been prorlowly  eeeoe8ed, but *hlOb
         6888SWmtS   era found t0 bo 1meliQ slt& hare ILOt
         been caneelod by any torm?r order of the cofaai8-
         eloners oourt, or by deorw of eny district ,Wurti
                                                                   871


Eonoreble c8OrgO Ef. She-~.pard,PagO 8



     end rhell then r eferluoh list of properties       to
     be 688688ed OS SW4&8S888Od t0 the teX 688088OS Who
     ehell prooOefl  et imoe  to  make ea r88088a*nt of 611
     eel6 propertI88,   iroe, the data clien    by raid 118t
      (the oertlfleete of the Comptroller a8 to le8ee8-
     mnte or re-eseee8arante     made br the tax e8eeeeor
     shell not be neoorsery a8 require4 under Artlola
     92.09, but he 8hall furnish all blenk for&~ needed,
     that unltormlty %ay be had in 611 countiu),        en4
     when oanplotsd shall 8ubmit the sanie to the oom-
     mf8eionere oourt, who 8htil pass upon the telu-
     etIon8 flxsd by hial and, wlmn ly p r o raed    8to tho
     ralue8, shall oauBe the taxer      to  bo lo~puted and
     extended at the tax rate in effect for eeoh eope-
     rate gear mntloned     In raid list; end, in sSItion
     thereto, shell oewe to be add84 a penalty equal
     in etqowt tj what wuld be 81x per oent Inter*&
     to th8 date of making said list from the dato suoh
     propertie would ham b8M        delinquent   ha6 8ema beon
     propsrly rendered by the ovum thareor at the tlms
     and for the years 8tsted ln raid list) . . . .*

            Article 984i3 prwidee   as follower

           "The said list, when eom~lete IO all rs8peot6,
     and tiled with the tat oolleotor, shell oanetitute
     a valid lien egeinet 611 th6 propertie      antior&
     in said li8t for the sull eieouet 3r taxer,    pa~~11-
     tlee, oftloere rests,    adrertirring and sir per ornt
     fntSrOSt ?rOm the &F&O Of 6Sid 1150 t0 th6 &Et8 Of
     the peymsnt of the full eiia due on eeeh separate
     piece OS property.    ii oopy of said list and all
     asaoelletlon order8 shall be furnirrhed to the Cosp-
     troller, and e eo?y filed wltt the oounty clerk.
     Id.’

          Lo opld.011 No. O-ZOW,  this department oonsl6ereU
the pueetlon of the efi6Ot of the stetutk st 1ImItetloee u on
texee whloh'bed been rers8eeeed  urid6r the authority of Art f -
8108 9546 Md q%q.     &I said opinion we ruled that the 8tetUtO
of lieiitetion be&i8 to rue only fSGathe date Of rO888e88iPuPt
end not fro= the date OS the original 8eee8emeat whIoh ~38
deolared ml&     fe line %Ith the above holding it is our opti-
Ion that when, et the prssent tine, tares are reasse8sed ageln8t
a partirtier piece of property bSSSu80 the Same we8 eith8r
Honorable   George 8.     ShspparQ,   Page 4


omitted rroz. the tax roil orfginally or the orlglnal aa~mw-
aat aEa-sinet -aid property warn~014, the rama are not tuxu
whiuh *are Qelln96, supra.
            te   trust   that   the foregoing fully ansmra your in-
quiry In the mittor.
                                               Your8 very   truly
                                           xTTtXZRLIE
                                                   Cri$iI;iL
                                                          OF TISUS